DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/US2017/056366 filed 10/12/2017. PCT/US2017/056366 claims priority to 62/407,921 filed on 10/13/2016.

Status of the Claims
	Claim(s) 1-20 is/are pending in this application.  Claims 1-4, 6-9 and 12-18 
are under examination as being directed to the elected species, see below. Claims 5, 10-11 and 19-20 are withdrawn as they are directed to non-elected species.
Applicant has elected CXCR2 antagonists, in particular MK-7123 (aka, Navarixin or Sch 527123), and the disease/disorder causing the itch, atopic dermatitis. The elected compound species MK-7123 has been identified as the following:


    PNG
    media_image1.png
    119
    374
    media_image1.png
    Greyscale
CAS Reg. No. 473727-83-21
Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2004/0097547 A1, herein identified US Pub ‘547. 
Regarding claim 1 and the claimed method of treating itch (aka pruritus, including elected species atopic dermatitis) with a CXCR2 antagonist, US Pub ‘547 teaches CXC chemokine mediated disease, are treated by its cyclobutenedione compounds, see paragraphs 2 and 8.  In particular, US Pub ‘547 teaches the treatment of patients with chemokine-mediated disease wherein the chemokine binds to CXCR2 with compounds of formula IA, see claims 82 and 98.

Regarding claim 1 and the limitation of CXCR2 antagonists, US Pub ‘547 discloses cyclobutenedione compounds of formula Ia 
    PNG
    media_image2.png
    93
    286
    media_image2.png
    Greyscale

which are useful for treatment of chemokine mediated diseases such as acute and chronic inflammatory disorders, see abstract. 
Regarding claim 1 and the claimed method of treating itch (aka pruritus, including elected species atopic dermatitis) with a CXCR2 antagonist, such as MK-7123 (aka, Navarixin or Sch 527123), US Pub ‘547 discloses, as a preferred embodiment, the claimed elected species Navarixin, see claim 76. 

    PNG
    media_image3.png
    168
    300
    media_image3.png
    Greyscale


Regarding claim 4 and the administration of therapeutically effective amounts of a CXCR2 antagonist, US Pub ‘547 teaches administering to a patient an effective amount of a compound of formula IA, see paragraphs 10-12, 40, 110, 114, 440, claim 82, 86, and 98.
Regarding claim 8, US Pub 547 teaches the administration of its chemokine mediating drugs of formula IA to humans, see paragraph 19, 20, 110. 
Regarding claim 9 and the limitation of wherein the CXCR2 antagonist is selected from the group consisting of: MK-7123 (Navarixin), US Pub ‘547 discloses, as a preferred embodiment, the claimed elected species Navarixin, see claim 76. 

    PNG
    media_image3.png
    168
    300
    media_image3.png
    Greyscale

Accordingly, the claimed invention is anticipated by the cited prior art.


Response to Arguments
Applicant's arguments filed Nov 13, 2020 have been fully considered but they are not persuasive. The Attorney response argues its claimed invention is only anticipated where each/every claim element is found in a single prior art reference, where the elements are “arranged or combined in the same way as in the claim. . . . without any need for picking, choosing, and combining various disclosures not directly related to each other.”2 The Attorney response argues that a “genus does not anticipate a claim to a species within the genus, M.P.E.P. § 2131.02 citing Ex parte A, 17 USPQ2d 1716 (B.P.A.I. 1990). " anticipation of the claimed species can only be found if the alternatives described in the reference are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d at 1718. The Attorney response argues that the Office picks, chooses, and combines disclosures from the '547 Publication that are not directly related to each other, and that further, “itch” as currently claimed is not disclosed in the art, resulting in selection and combination of portions of references to arrive at “itch” as claimed. Furthermore, the alternative diseases described in the '547 Publication are not sufficiently limited or well delineated, and that there is no disclosure of treating itch by administering a CXCR2 antagonists.  The '547 Publication discloses treating chemokine-mediated diseases such as acute and chronic inflammatory disorders and cancer. (See Abstract of the '547 Publication.) The Applicant response argues the '547 Publication provides examples of chemokine mediated diseases in paragraph [0111] and claims 84 and 99, atopic dermatitis and psoriasis (2 species of diseases as claimed  Office engages in impermissible picking, choosing, and combining various disclosures not directly related to each other. In re Arkley, 455 F.2d at 587.
In response, it is noted as per MPEP 2131.02(II.) citing Ex parte A, “the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught,” Id. MPEP 2131.02(II.) discloses “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).”  In the case of Ex Parte A, 45 species of a compound were listed and found to anticipate the claimed invention, Id. 
Regarding claim 1 and the claimed method of treating itch (aka pruritus, including elected species atopic dermatitis) with a CXCR2 antagonist, such as MK-7123 (aka, Navarixin or Sch 527123), US Pub ‘547 discloses, as a preferred embodiment, the claimed elected species Navarixin, see claim 76. 

    PNG
    media_image3.png
    168
    300
    media_image3.png
    Greyscale

psoriasis or atopic dermatitis), US Pub ‘547 discloses treatment of chronic chemokine disorders (see abstract) where such disorders include psoriasis and atopic dermatitis, see paragraph 111 and claims 84 and 89. 
Accordingly, while Applicant argues that the Examiner has picked and chosen disparate teachings of US Pub ‘547 to arrive at the claimed method of treating itch, Ex parte A and MPEP 2131.02 allow for the selection of an anticipatory species from a total of 45 species.  In the present case, US Pub ‘547 not only teaches the claimed/elected species of CXCR2 inhibitor, but also teaches 2 out of about 30 species of diseases said to cause the claimed treatment of itch.  
Accordingly, the arguments of the response do not overcome novelty rejection.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2004/0097547 A1 as applied to claims 1-4 and 8-9,  herein identified US Pub ‘547 In view of US Pub 20030077705. 
As noted above, US Pub’ 547 teaches the subject matter of claims 1-4 and 8-9, and accordingly, US Pub ’547 renders these claims obvious.  However, while teaching the invention of claims 1-4 and 8-9, it does not teach the invention of claims 6-7.
Regarding claims 6 and 7 and the limitations of where the CXCR2 antagonists are administered intradermally or subcutaneously, US Pub ‘705 teaches its inventive CXCR2 receptor antagonists (see claim 23) are administered to mammal and human patients via intradermal or subcutaneous delivery, see claim 26. 
New, independent claim 12 is similar to rejected claim 1, in that it is directed to a method of treating itch (aka pruritus, including elected species atopic dermatitis) comprising subcutaneously or intradermally administering CXCR2 antagonist. 
Regarding claim 12, US Pub ‘547 teaches CXC chemokine mediated disease, are treated by its cyclobutenedione compounds, see paragraphs 2 and 8.  US Pub CXCR2 with compounds of formula IA, see claims 82 and 98.
With regard to claim 12 and the treatment of itching, US Pub ‘547 teaches treatment of preferred embodiments of itching, including psoriasis and atopic dermatitis, see paragraph 111 and claims 84 and 99.
Regarding claim 12 and the limitation of CXCR2 antagonists, US Pub ‘547 discloses cyclobutenedione compounds of formula Ia 
    PNG
    media_image2.png
    93
    286
    media_image2.png
    Greyscale

which are useful for treatment of chemokine mediated diseases such as acute and chronic inflammatory disorders, see abstract. 
Regarding claim 12 and the claimed method of treating itch (aka pruritus, including elected species atopic dermatitis) with a CXCR2 antagonist, such as MK-7123 (aka, Navarixin or Sch 527123), US Pub ‘547 discloses, as a preferred embodiment, the claimed elected species Navarixin, see claim 76. 

    PNG
    media_image3.png
    168
    300
    media_image3.png
    Greyscale

Regarding claims 13-14 and the treatment of a chronic disease or disorder, such as chronic itch (psoriasis or atopic dermatitis), US Pub ‘547 discloses treatment of chronic chemokine disorders (see abstract) where such disorders include psoriasis and atopic dermatitis, see paragraph 111 and claims 84 and 89. 
Regarding claim 15 and the administration of therapeutically effective amounts of a CXCR2 antagonist, US Pub ‘547 teaches administering to a patient an effective amount of a compound of formula IA, see paragraphs 10-12, 40, 110, 114, 440, claim 82, 86, and 98.
Regarding claim 16, US Pub 547 teaches the administration of its chemokine mediating drugs of formula IA to humans, see paragraph 19, 20, 110. 
Regarding claim 17 and the limitation of wherein the CXCR2 antagonist is selected from the group consisting of: MK-7123 (Navarixin), US Pub ‘547 discloses, as a preferred embodiment, the claimed elected species Navarixin, see claim 76. 

    PNG
    media_image3.png
    168
    300
    media_image3.png
    Greyscale

The rationale to support a finding of obviousness is the combination of prior art elements (CXCR2 antagonists to treat dermal/skin diseases in humans) according to known methods (intradermal or subcutaneous administration, both known to be applicable to skin/dermal diseases/conditions) to predictably arrive at the claimed invention. 
Therefore, the claimed invention is prima facie obvious as per the cited prior art.

Response to Arguments
Applicant's arguments filed Nov 13, 2020 have been fully considered but they are not persuasive. 
The Attorney response argues that for the obviousness rejection, the prior art, alone or combined with other prior art, must teach or suggest all claim elements). The Attorney response argues that based on the discussion above in connection with the anticipation rejection, the '547 Publication (or US Pub ‘705) do not teach or suggest treating itch, or mention itch as a condition to be treated. 

With regard to the obviousness rejection, the Attorney response reiterates the same arguments regarding US Pub ‘547. The Attorney response argues that the '547 Publication does not disclose a method of treating itch.
The Attorney response argues that atopic dermatitis is only of about 30 diseases, and that the cited art provides no guidance to pick atopic dermatitis from a long list of diseases and identify itching. 
The Attorney response argues the ‘705 publication does not teach or suggest that subcutaneous or intradermal administration is suitable for treating CXC chemokine mediated pathologies let alone treating the diseases mentioned in the ‘547 Publication, or treating itch as claimed. 
As noted above, these arguments are not found to be convincing and the anticipation rejection of claims 1-4 and 8-9 is maintained.  Similarly, as these claims are anticipated, the prior art teaches or suggests all claim elements and they are similarly rejected for being obvious over US Pub ‘547. 
Regarding the Attorney arguments that there is no explanation how an experimental treatment of inflammation induced via intradermal endotoxin injection translates into treating dermal conditions such as psoriasis or atopic dermatitis (both conditions taught by US Pub ‘547 and also claimed by Applicant), it is noted that US Pub ‘547 teaches CXCR2 antagonists to treat dermal/skin diseases in humans where 
Accordingly, the claims are and remain rejected as being obvious over the cited art.
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Benzamide, 2-hydroxy-N,N-dimethyl-3-[[2-[[(1R)-1-(5-methyl-2-furanyl)propyl]amino]-3,4-dioxo-1-cyclobuten-1-yl]amino]-
        2-Hydroxy-N,N-dimethyl-3-[[2-[[(1R)-1-(5-methyl-2-furanyl)propyl]amino]-3,4-dioxo-1-cyclobuten-1-yl]amino]benzamide
        2-Hydroxy-N,N-dimethyl-3-[[2-[[(1R)-1-(5-methylfuran-2-yl)propyl]amino]-3,4-dioxocyclobuten-1-yl]amino]benzamide
        3-[[3-[(Dimethylamino)carbonyl]-2-hydroxyphenyl]amino]-4-[[(R)-1-(5-methylfuran-2-yl)propyl]amino]cyclobut-3-ene-1,2-dione
        MK 7123
        Navarixin
        Sch 527123
        2 Citing Verdegaal Bros. v. Union Oil of California, 2USPQ2d 1051, 1053 (Fed. Cir. 1987). 
        Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548 (Fed. Cir. 1983); and Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359 (Fed. Cir. 2008). In re Arkley, 455 F.2d 586, 587 (C.C.P.A.
        1972).